DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of July 24, 2019 are hereby accepted as FORMAL.

Please note that any mention of a line number of a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of independent claim 1, the claim language, “an of array of channels …” is unclear in context in that the language does not make logical sense, and this claim language may be missing words.  For purposes of examination, the phrase will be interpreted to mean, “an array of channels …”.
On line 2 of independent claim 18, the claim language, “an of array of channels …” is unclear in context in that the language does not make logical sense, and this claim language may be missing words.  For purposes of examination, the phrase will be interpreted to mean, “an array of channels …”.
Each of dependent claims 2-11 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 19-20 is unclear, at least, in that it depends directly from unclear, independent claim 18.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 12, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droz et al (US 2018/0188359 A1), hereinafter Droz et al (‘359).
The text of independent claim 1 is as follows:
“1. A Lidar system comprising: an of [sic] array of channels to provide ranging information for an autonomous vehicle (AV), a channel of the array of channels comprising a [sic] emitter paired with a receiver, the emitter to emit light signals into a surrounding environment, the receiver to receive return signals corresponding to reflections of the light signals off the surrounding environment; and a noise source detector coupled to the array of channels, the noise source detector to detect a noise signal producing noise in one or more return signals, the noise source detector comprising: a light sensor to receive the noise signal; and a timing circuit coupled to the light sensor, the timing circuit to provide an indication of a direction of a noise source relative to the AV, the noise source corresponding to the noise signal.”
Looking, first, to independent claim 1, Droz et al (‘359) plainly discloses, “A Lidar system” (line 1), noting, for example, paragraph [0005] at lines 1-3.
The claim 1, “an of [sic] array of channels to provide ranging information for an autonomous vehicle (AV), a channel of the array of channels comprising a [sic] emitter paired with a receiver, the emitter to emit light signals into a surrounding environment, the receiver to receive return signals corresponding to reflections of the light signals off the surrounding environment” (lines 2-7) is met in Droz et al (‘359) by the transmitters (e.g., paragraph [0043] at lines 1-6; paragraph [0046] at lines 1-2, noting the coupling of the transmitters and receivers) and receivers (e.g., paragraph [0051] at lines 1-6; paragraph [0054] at lines 1-3), which are disclosed as being, “for an autonomous vehicle” (lines 2-3), noting, for example, paragraph [0083] at lines 9-15.
As for the limitation of the claim 1, “noise source detector coupled to the array of channels, the noise source detector to detect a noise signal producing noise in one or more return signals” (lines 8-10), this is met by the “one or more offset light detectors” in Droz et al (‘359), for example, see paragraph [0075] at lines 1-4, as well as drawing Figures 3 and 8A-8C.
The claim 1 limitation, “a light sensor to receive the noise signal” (line 11) is met in Droz et al (‘359) by an “light sensor” in any of the disclosed, “one or more offset light detectors,” for example, see paragraph [0031] at lines 1-3.
The claim 1 limitation, “a timing circuit coupled to the light sensor, the timing circuit to provide an indication of a direction of a noise source relative to the AV, the noise source corresponding to the noise signal” (lines 12-14) is met in Droz et al (‘359) by the “controller” in that the direction of offset light is detected by offset light detectors (e.g., paragraph [0118] at lines 1-11) as processed by the “controller” (e.g., paragraph [0041] at lines 5-8; paragraph [0042] at lines 1-5), the “controller” being a “timing circuit” in that it is a digital device with timing of the processing functions controlled by means of a clock in the “one or more processors” (e.g., paragraph [0042] at lines 1-2).
In that each and every claimed feature that is recited in independent claim 1 is plainly disclosed in Droz et al (‘359), independent claim 1 is anticipated by Droz et al (‘359).
As for the further limitations of dependent claim 2, “the array of channels and the light sensor continuously rotate around a central axis of the Lidar system” (lines 2-3) is met by the disclosed rotation of the lidar transmitters and receivers in Droz et al (‘359), for example, please see paragraph [0060] at lines 1-8, and paragraph [0069] at lines 8-11.  The claim 2 limitation, “the indication of the direction of the noise source comprises an indication of a position of the light sensor within a spin cycle, the spin cycle corresponding to a complete rotation of the array of channels and the light sensor around the central axis” (lines 4-7) is met by Droz et al (‘359) detecting offset light that is detected for a time period when the light detector is pointed in a certain direction, for example, please see paragraph [0118] at lines 1-11.
With respect to the further limitations of dependent claim 6, these are met by Droz et al (‘359), noting, for example, paragraph [0051] at lines 6-11.
The further limitations of dependent claim 7 are met by Droz et al (‘359) in that Droz et al (‘359) discloses a vertical resolution in paragraph [0052] at lines 17-18, that taken “additionally” (paragraph [0053] at line 1) with the horizontal resolution in paragraph [0053] at lines 15-18 meets the claim limitations.
As for the further limitations of dependent claim 9, these are met by Droz et al (‘359) in that Droz et al (‘359) discloses that the noise can be from other LIDAR devices and from reflections, noting, for example, paragraph [0025] at lines 1-8; and, paragraph [0077], in which “reflected light from a LIDAR transmitter” would encompass an “external Lidar system.”
The limitations of independent claim 12 are met by Droz et al (‘359) as applied above to independent claim 1.
The limitations of dependent claim 13 are met by Droz et al (‘359) as applied above to dependent claim 2.
Next, as for the further limitations of dependent claim 16, in Droz et al (‘359), please see paragraph [0051] at lines 6-11.
The remarks concerning independent claim 18 are substantially those made above with respect to independent claim 1.  In addition, in Droz et al (‘359), please especially note paragraph [0075] at lines 1-4, in which it is disclosed that there may be “one or more offset light detectors.”
The further limitations of dependent claim 19 are met by Droz et al (‘359) as applied above to independent claim 18.  Please, additionally, in Droz et al (‘359) note paragraph [0060].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al (‘359).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of lidar systems.
The further limitations of dependent claim 5 are not entirely disclosed in Droz et al (‘359), but Droz et al (‘359) discloses a “look-ahead” arrangement, for example, please see paragraph [0055] at lines 11-17.  In such a look-ahead arrangement, the claimed position of the “light sensor” could be at any angle up to 180° from the “scanning direction of the array of channels.”  It would have been obvious to one of ordinary skill-in-the-art to use a 180° lead as claimed in order to optimize the isolation of the “array of channels” from the “light sensor” of the off-axis light detector.
The further limitations of dependent claim 8 are not disclosed by Droz et al (‘359); however, Droz et al (‘359) teaches the use of a shutter to block light from the lidar device (e.g., paragraph [0132] at lines 1-5) for the advantage of blocking “potentially harmful” light (e.g., paragraph [0134] at lines 13-18).  With these teachings in mind, it would have been obvious to one of ordinary skill-in-the-art to detect “intensity” of the off-axis light to determine if it is “potentially harmful” in controlling the Droz et al (‘359) shutter to protect the Droz et al (‘359) lidar device from damage.
Now, looking to the further limitations of dependent claim 14, these limitations are substantially-met in Droz et al (‘359) by the disclosure, at least, in paragraph [0137] as to the disclosed use of an “angular offset” and a “look-ahead sensor”; however, Droz et al (‘359) uses a rotary encoder as opposed to the claimed use of a “clock signal.”  It would have been obvious to one of ordinary skill-in-the-art to try to use a “clock signal” to measure the time of detection of an off-axis signal as opposed to measuring the angular offset of the off-axis signal using a mechanical “rotary encoder” in order to optimize the functioning of the device in that a electronic “clock” would be less susceptible to malfunctioning than a mechanical “rotary encoder,” with a reasonable expectation of success in that such electronics are well-understood and well-developed technology.
The remarks with respect to dependent claim 15 are substantially those made above with respect to dependent claim 5.

Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al (‘359) in view of Oder et al (US 2018/0067492 A1), hereinafter Oder et al (‘492).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of lidar systems.
The further limitations of dependent claim 3 are not disclosed in Droz et al (‘359) in that Droz et al (‘359) uses a “rotary encoder” for the correlating in view in this claim, noting, for example, paragraph [0137].  
Oder et al (‘492) is in the same field of endeavor as Droz et al (‘359), that being sensor systems in automated driving systems, noting, for example, paragraph [0007] at lines 1-3.  Oder et al (‘492) teaches the use of timestamping of sensor data to group the data into “different time periods or time slices” (e.g., paragraph [0032] at lines 16-19) to obtain a “global time” of a “computing system” (e.g., paragraph [0037] at lines 13-16).
In that Droz et al (‘359) discloses the use of a mechanical “rotary encoder” for the correlating in view in claim 3, it would have been obvious to one of ordinary skill-in-the-art from the Oder et al (‘492) teaching to try to use the disclosed timestamping of sensor data instead of the Droz et al (‘359) “rotary encoder” in that it would be less susceptible to malfunctioning than a mechanical “rotary encoder,” with a reasonable expectation of success in that such electronics are well-understood and well-developed technology, and further in that there is the advantage of reduced weight and bulk by the elimination of the “rotary encoder” hardware, the computing being performed by the Droz et al (‘359) “control system” (Droz: paragraph [0137] at lines 15-19).
	In that the applied combination of Droz et al (‘359) in view of Oder et al (‘492) as set forth above meets all of the further limitations of dependent claim 3, dependent claim 3 is obvious over the applied combination.
The further limitations of dependent claim 4 are met by the applied combination of Droz et al (‘359) in view of Oder et al (‘492) as applied above to dependent claim 3.  Please note, for example, item 401 in drawing Figure 4 of Oder et al (‘492).
The remarks with respect to the further limitations of dependent claim 20 are substantially those made above with respect to dependent claim 4.

Potentially-Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Akasu (‘242), Akasu (‘918), and Akasu (‘146) is of general interest for relating to interference detection in Lidar.
Bondarev et al (‘181) is of general interest for the disclosure relating to interfering noise, noting, for example, column 3, line 67 through column 4, line 15.
Akasu (‘151) is of general interest for the disclosure relating to interference detection in a lidar device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648